              Case 1:13-cv-06951-RA Document 120 Filed 06/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT                                         USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 MUHAMMAD TANVIR, JAMEEL                                             DOC#:
 ALGIBHAH, AWAIS SAJJAD, and                                         DATE FILED:
 NAVEED SHINWARI,

                              Plaintiffs,                               13-CV-6951 (RA)

                         v.                                                    ORDER

 JAMES COMEY, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Yesterday, the Second Circuit mandate issued in this action, remanding and reinvesting this Court

with jurisdiction over this matter. No later than July 16, 2021, the parties shall meet and confer, and

submit to the Court a joint letter proposing next steps for this litigation.

SO ORDERED.

Dated:      June 17, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
